Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 1 of 7 PageID #: 679



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF TEXAS
                         TEXARKANA DIVISION


JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                    Civil Action No. 5:19-cv-75

AT&T MOBILITY LLC,                       DEMAND FOR JURY TRIAL
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants.


    PLAINTIFF JOE ANDREW SALAZAR’S SUR-REPLY IN OPPOSITION TO
         DEFENDANTS’ MOTION FOR INTRA-DISTRICT TRANSFER
 Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 2 of 7 PageID #: 680



       Defendants have failed to meet their burden of showing that the Marshall Division

(“Marshall”) is the “clearly more convenient” venue. 28 U.S.C. § 1404(a); In re Volkswagen of

Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008). It is undisputed that seven of the eight factors do

not favor transfer and that private factor four, “all other practical problems that make trial of a

case easy, expeditious and inexpensive,” weighs in Salazar’s favor. Defendants rely entirely on

their assertion that transferring the case would conserve judicial resources to such an extent that

Marshall would be clearly more convenient. Defendants, however, fail to establish that judicial

resources will actually be conserved. Nor is their position—that any case involving the same

patent as a now-closed case brought several years earlier must be tried before the same judge,

even where the other factors weigh against transfer—supported by precedent. This Court is

among the most experienced in patent litigation in the country, and Texarkana and Marshall are

equally equipped to adjudicate this case. Because there is no further briefing in Salazar’s case

against HTC Corp., there is no risk of inconsistent decisions. Defendants provide no legally

tenable reason why Salazar’s choice of venue should not be respected, and their Motion for Intra-

District Transfer should therefore be denied. See In re Volkswagen of Am., Inc., 545 F.3d at 315.

I.      It is undisputed that seven of the eight factors do not favor transfer and private
        factor four also weighs against transfer.

       Defendants concede in their Motion that seven of the eight factors do not favor transfer.

Motion at 6-9 (Dkt. #28). Although Defendants argue that judicial resources would be conserved

by transferring this case, they do not dispute that as a practical matter that it would be easier and

more expeditious to draw a venire here. Indeed, as Salazar previously argued—and Defendants

did not rebut in their Reply—to date, 345 cases have been filed in Marshall while only 136 cases

have been filed in Texarkana. That is, this Division handles one-third the number of cases as

Marshall. It will therefore be easier and less expensive to form a jury pool and select qualified



                                                 1
 Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 3 of 7 PageID #: 681



jurors here, because there are fewer cases and a larger population of potential jurors. See

Response at 6-7 (Dkt. #35). Accordingly, this factor weighs against transfer, a total of seven

factors do not favor transfer, and Marshall cannot be considered the clearly more convenient

venue.

II.    Defendants fail to establish that transferring the case will conserve judicial
resources.

         Defendants incorrectly rely on Princeton Digital Image Corp. v. Facebook, Inc. as

justification for transfer and repeatedly and erroneously claim that transfer will “prevent this

Court from having to ‘plow the same ground’” as Marshall.               No. 2:11-cv-400, 2012 WL

3647182, at *5 (E.D. Tex. Aug. 23, 2012); Reply at 1-2, 5 (Dkt. #56). In reality, (a) Princeton

Digital is factually distinct from this case and inapposite, (b) Marshall’s familiarity with a patent

case brought several years ago is not a sufficient basis for transfer, and (c) there is no “same

ground” for this Court to plow in the new lawsuit against the U.S. carriers.

         a.     Princeton Digital is factually distinct from this case and inapposite.

         Defendants’ reliance on Princeton Digital—the only case they cite as “clear precedent” in

support of their position—is flawed. In Princeton Digital, there were three cases concurrently

pending, two of which had already been transferred to SDNY. Princeton Digital, 2012 WL

3647182, at *1. Unlike here, none of the cases were previously resolved and, importantly, claim

construction had not yet taken place. In that context, the court noted the risk of inconsistent

claim construction rulings and used the “plow the same ground” language:

         An honest and reasoned consideration of § 1404(a) justifies and supports transfer of
         this case to the same District Court, to be tried by the same District Judge, where
         both of its sister cases . . . are now pending . . . . The Facebook case is certain to
         involve similar (if not identical) issues. Accordingly, basic logic and common
         sense compels a recognition that it simply “does not make any sense for two courts
         to plow the same ground” . . . . Conversely, splitting these cases between SDNY
         and NDCA raises a substantial risk of inconsistent claim construction rulings,
         eviscerating the very principles of judicial economy and prevention of wastefulness


                                                   2
    Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 4 of 7 PageID #: 682



         that § 1404(a) was designed to promote . . . . Such divergent constructions would
         create the very uncertainty, confusion and inefficiencies that our civil justice system
         disdains.

Id. Further, other efficiencies were present in Princeton Digital that also contributed to the

court’s decision to transfer the case—efficiencies that do not exist here. Id.

         Here, in contrast to Princeton Digital, there is no concurrently pending litigation. Marshall

has already entered final judgment of noninfringement in the HTC Corp. litigation. That case is

closed as a technical and practical matter, as confirmed by PACER and the clerk’s office. 1 No

further briefing is permitted in the HTC Corp. case and no issues can be revisited, so there is no

risk of inconsistent decisions. Cf. id. Unlike Princeton Digital, there is no “substantial risk of

inconsistent claim construction rulings” because this Court can simply apply Marshall’s claim

construction and other rulings or take appropriate action to avoid inconsistent rulings and judicial

inefficiencies. See, e.g., Va. Innovation Scis., Inc. v. Amazon.com, Inc., No. 4:18-CV-474, 2019

WL 3082314, at *27-29 (E.D. Tex. July 15, 2019) (“The Court is aware of the previous cases

and their corresponding orders. If some overlap does arise, the Court can take appropriate action

to minimize the risk of judicial inefficiency and inconsistent claim construction by consulting

[Judge O’Grady’s] Orders in the [previous cases].”); ConnecTel, LLC v. Cisco Sys., Inc., No.

2:04-CV-396, 2005 WL 366966, at *4 (E.D. Tex. Feb. 16, 2005) (“[A]lthough not bound by

Judge Gardner’s claim construction opinion, . . . the Court can refer to Judge Gardner’s claim

construction if it is concerned about an inconsistent ruling.”).                      Accordingly, Defendants’

argument should be rejected.

         b.       Marshall’s familiarity with a patent case brought several years ago is not a
                  sufficient basis for transfer.



1
 For further explanation of the invalidity counterclaim issue that is still awaiting a decision by the court and why the
HTC Corp. case is not still pending, see, e.g., Salazar’s Response to Defendants’ Motion to Dismiss (Dkt. #40, at
14-15 and Ex. A, Ex. L) and Salazar v. HTC Corp, 2:16-cv-01096-JRG-RSP, Dkt. # 290, 292, 295, 296, 299-301.

                                                           3
    Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 5 of 7 PageID #: 683



         Contrary to Defendants’ assertions, this Court’s adjudication of the case against the U.S.

carriers would not amount to “plow[ing] the same ground.” According to precedent, judicial

economy is not compromised where two years or more have passed since the first lawsuit was

filed. See, e.g., Va. Innovation Scis., 2019 WL 3082314, at *28 (“Judge O’Grady issued his

rulings in these cases in 2017. The Court finds a significant amount of time has passed, which

reduces the value of judicial economy in the case, as familiarity with the case, patents, and

technology diminish over time.”); Two-Way Media LLC v. AT & T Inc., 636 F. Supp. 2d 527,

544 (S.D. Tex. 2009) (“The Court acknowledges it is somewhat familiar with three of

the patents in this case; however, this Court held a Markman claim construction hearing in

the AOL case in June 2006, three years ago.                 This Court will no doubt have to spend a

substantial amount of time re-learning the patented technology at issue in that case.” (emphasis

added)); see also In re Verizon Bus. Network Servs., 635 F.3d 559, 562 (Fed. Cir. 2011).

         Here, the instant lawsuit was brought three years after Salazar sued HTC Corp. in Marshall.

Based on this Court’s DCO, claim construction will be decided three years after Marshall’s decision

on claim construction. Because Marshall “will no doubt have to spend a substantial amount of time

re-learning the patented technology at issue in that case,”2 the value of judicial economy resulting

from transfer is reduced, and the previous claim construction is “too tenuous a reason to support …

transfer.” In re Verizon, 635 F.3d at 562; Va. Innovation Scis., 2019 WL 3082314, at *28; Two-Way

Media, 636 F. Supp. 2d at 544. Under the controlling law, Marshall’s familiarity with a patent based

on a case brought three years ago is not a sufficient basis for transfer.

         c.      There is no “same ground” for this Court to plow in the instant lawsuit.

         There is no “same ground” for the Court to plow here. In the instant Motion and Joint

Motion to Dismiss, Defendants took the position that there were no issues left to resolve—except for
2
 Not only does a court’s “familiarity with the case, patents, and technology diminish over time,” Va. Innovation
Scis., 2019 WL 3082314, at *28, there will likely be new law clerks, technical experts, etc. assigned to the case.

                                                        4
    Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 6 of 7 PageID #: 684



the invalidity counterclaim—in the case against the U.S. carriers. See, e.g., Motion at 3, 8. If correct,

there is no “same ground” for this Court to plow, as Salazar will accept Marshall’s rulings and claim

construction (should Defendants adopt the same). 3 In Reply, Defendants changed course, indicating

that there will be new issues to adjudicate and that they do not want to be bound by Marshall’s

decisions in the HTC Corp. case. See, e.g., Reply at 2-4. If this is correct, this Court will not be

plowing the “same ground” in deciding these new issues; it will be plowing “new ground.” For

example, in the likely event that Defendants ask the Court to construe additional claim terms, there

is no risk of inconsistent rulings or inefficiencies in judicial economy because these terms were

never addressed in the prior case. Whether Defendants challenge the patent’s validity on the same

or different grounds as HTC Corp. did, this Division can apply Marshall’s decision (when it decides

the issue) or, as this Court held in Va. Innovation Scis. and ConnecTel, LLC, take appropriate

action to avoid inconsistent rulings and judicial inefficiencies. The principles of judicial economy

that § 1404(a) was designed to promote will not be compromised in this Division. Defendants have

not established otherwise.

III.     Marshall is not the clearly more convenient forum.

         Defendants have not demonstrated that a single transfer factor weighs in their favor and

have cited no relevant precedent to support their position. Even assuming arguendo that judicial

economy favors Defendants, it does not do so significantly enough to make Marshall “clearly

more convenient” where no other factors favor transfer and one factor weighs against it.




3
  In his Response, Salazar adopted Defendants’ stated position that there were no issues to resolve. He did not, as
Defendants argue, make assumptions “that this Court will apply the decisions from Salazar I regardless of the
requirements of the applicable preclusion doctrines” or “that Defendants should be barred from raising any issues
unique to this case in view of the prior case”; nor did he “gloss[] over the impact of the doctrines of preclusion.” Reply
at 1-2.


                                                            5
 Case 2:20-cv-00004-JRG Document 62 Filed 12/05/19 Page 7 of 7 PageID #: 685



Respectfully submitted,
                                                    /s/Geoffrey Culbertson
                                                    Geoffrey Culbertson
                                                    TX Bar No. 24045732
                                                    gpc@texarkanalaw.com
                                                    Kelly Tidwell
                                                    TX Bar No. 20020580
                                                    kbt@texarkanalaw.com
                                                    Patton, Tidwell & Culbertson, LLP
                                                    2800 Texas Boulevard
                                                    Texarkana, Texas 75503
                                                    Telephone: 903-792-7080
                                                    Fax: 903-792-8233

                                                    Dariush Keyhani (Lead Attorney)
                                                    District of Columbia Bar No. 1031500
                                                    (pro hac vice)
                                                    Frances H. Stephenson
                                                    New York registration No. 5206495
                                                    (pro hac vice)
                                                    Keyhani LLC
                                                    1050 30th Street NW
                                                    Washington, DC 20007
                                                    Telephone: (202) 748-8950
                                                    Fax: (202) 318-8958
                                                    dkeyhani@keyhanillc.com
                                                    fstephenson@keyhanillc.com

                                                    Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE


       The undersigned certifies that the foregoing document was filed electronically in
compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
U.S. Mail, CMRRR on this 5th day of December, 2019.


                                                    /s/Geoffrey Culbertson




                                               6
